                             Case 19-14816-LMI                   Doc 12         Filed 06/21/19               Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on June 21, 2019




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−14816−LMI
                                                                                                                 Chapter: 7



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
O.L. & Sons, Inc.
dba Foodway
13050 SW 26 Street
Miami, FL 33175

EIN: 36−4622888




                                                              FINAL DECREE



The trustee, Drew M Dillworth, having filed a final report that the estate has been fully administered, is
discharged and the case is closed.
